The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 1, paragraph 0001, the present application should be indicated as being a continuation of the parent application, the patent number of which should also be added.  On page 4, third to the last line of paragraph 0016, --be-- should be inserted after “may”.  Appropriate correction is required.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,470,901 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are clearly present in the claims of the patent.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 6-7 and 9-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The examiner recommends that on line 2 of claims 6, 7, and 9, “secured” be preceded by --adapted to be-- or --configured to be-- (or similar language) in order to avoid positively reciting the palm, finger, or hand (which encompasses human hands and fingers) as elements of the “exoskeleton” or “mechanism”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki, JP 2012-045251 A, which teaches a controller 12 configured to activate power between a leg orthotic device 10 (Figure 1; machine translation: paragraphs 0014+) and a power source (paragraphs 0016, 0020), the controller 12 electronically connected to a power disconnect mechanism involving an interface device 50 (paragraphs 0017+) such that upon application of a force within a range exceeding a threshold, power is disconnected and joints of the orthotic device 10 are locked in place for improved safety during emergencies (paragraphs 0006+, 0016, 0018+).  Masayuki apparently measures force rather than pressure, but the latter would have been immediately obvious, if not inherent, in order to more reliably evaluate various types of reflexes and reactions among a diversity of users [e.g., bracing for impact via fingers, palms, and/or elbows and the resultant differences in contact surface areas; paragraphs 0009 (“pressing the entire touch panel strongly (or locally)”), 0022].  The term “or” (line 8 of instant claims 1 and 9) is given its broadest reasonable interpretation (MPEP § 2111), particularly in light of Applicant’s specification at paragraph 0021, lines 3-4.
Regarding claims 2-5, 8, and 12-14, the switch images 53 (Figure 2; paragraphs 0009, 0017) are deemed to be buttons, and the contacting pads 52 and 58 (Figure 3) are conductive and pressure sensitive (paragraphs 0017, 0019+, 0024).  Regarding claims 6-7 and 9, human hands are capable (MPEP § 2114) of engaging device 50 via grasping or the like, whether or not such was the intent.  Regarding claims 10-11, communication cable 72 (Figure 1; paragraph 0017) may be replaced by a wireless connection (paragraph 0024).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 5,212,433:	column 4, lines 28-34 (pressure exceeding a specified range).
JP 2010-162064 A:	machine translation: paragraph 0044 (strain gauge may be substituted for force sensor).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774